Citation Nr: 0311364	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  96-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for headaches as 
secondary to service-connected cervical spine strain with 
degenerative joint disease.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to an evaluation in excess of 30 percent for 
cervical spine strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to March 1971.  

The issue of entitlement to service connection for 
degenerative joint disease of the right knee comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1993 
RO rating decision.  This issue was previously before the 
Board in November 1998 and in November 2000, when it was 
remanded for additional development.  

The issues of entitlement to service connection for headaches 
and entitlement to a rating in excess of 30 percent for 
cervical spine residuals come before the Board on appeal from 
a May 2002 RO rating decision.  

The veteran's right knee and cervical spine claims will be 
addressed in the REMAND portion of the decision.  


FINDING OF FACT

The veteran does not have a diagnosed headache disability 
caused or aggravated by service-connected cervical spine 
disability.


CONCLUSION OF LAW

The veteran does not have a headache disability secondary to 
service-connected disability.  38 C.F.R. § 3.310 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection 
headaches.  He contends that he has headaches that are caused 
by his service-connected cervical spine disability.  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  When disease is shown as chronic 
in service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2002).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303.  Service connection 
may be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  Id.  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2002).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected, at least to the extent of the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

In the veteran's case, service medical records include a July 
1958 examination report that indicates that the veteran's 
head, face, and neurologic system were normal.  In October 
1960, the veteran complained of headaches, apparently in 
association with tooth pain.  In August 1963, the veteran was 
hit on the head during an assault.  He complained of 
generalized headaches.  His neurologic examination was 
negative, and he was diagnosed with a headache.  In October 
1963, the veteran complained of  sinus headaches.  At a May 
1964 examination, the head, face, and neurologic system were 
normal.  In January 1968, the veteran complained of 
headaches.  He was diagnosed with a flu-like syndrome.  In 
September 1968, the veteran gave a history of frequent or 
severe headaches.  The examiner noted that the veteran's 
frequent headaches were sinus headaches which had been self-
treated.  There were no complications or sequelae associated 
with the headaches.  Upon examination, no abnormalities with 
regards to the veteran's head, face, or neurologic system 
were noted.  In a February 1969 report of history, the 
veteran did not complain of frequent or severe headaches.  
Upon examination, no head, face, or neurologic abnormalities 
were noted.

At an April 1993 VA examination, the veteran complained of 
stiffness over the neck muscles with "tension headaches."  

VA treatment records dated in March 1998 indicates that the 
veteran had a questionable increase in scalp tenderness over 
the front of the scalp.  He had no visual changes.  The 
veteran complained of an increase in headaches over the last 
few months in the frontal area especially over the left eye.  
Polymyalgia rheumatica and giant cell arteritis needed to be 
ruled out.  

At a May 1999 VA examination, the veteran complained of pain 
associated with his cervical spine disability that was 
located in the lower part of his neck, and radiated into the 
occipital region.  He was diagnosed with severe degenerative 
disease of the cervical spine with multiple level 
encroachment, which was responsible for his pain.  

VA treatment records dated in August 2000 indicate that the 
veteran complained of occasional headaches that started in 
the trapezius muscles radiating up near the occiput region.  
He denied visual changes, scalp tenderness, or jaw 
claudication symptoms.  He was diagnosed with degenerative 
joint disease of the cervical spine.  

The veteran was afforded a VA examination in May 2001.  The 
examiner noted that the veteran's headaches were caused by 
the cervical spine, and that they were paravertebral muscle 
spasms which extended from the paravertebral musculature and 
into, and radiating down through, the trapezius muscle 
bilaterally.  The veteran complained of occipital headaches 
which occasionally escalated and radiated into the frontal 
aspects of his head, without visual changes, nausea, 
vomiting, or photophobia.  The examiner found that that this 
was associated with the veteran's muscle spasms, and noted 
that aggravating factors were strenuous exercise and work.  
The veteran stated that his headaches were worse when the 
paravertebral musculature was in spasm.  The examiner opined 
that these "headaches" were actually an extension of his 
degenerative arthritis of the cervical spine and the 
manifestation of muscle spasms.  

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for headaches.  Despite the veteran's allegations 
that he has a headache disability, the medical evidence of 
record demonstrates that the veteran's "headaches" are 
actually muscle spasms associated with the veteran's service-
connected cervical spine disability.  When the veteran 
complained of headaches in May 1999 and in August 2000 he was 
diagnosed with a cervical spine disability, not with 
headaches.  Additionally, as indicated above, the May 2001 VA 
examiner found that the veteran's "headaches" were actually 
muscle spasms.  As such, the veteran does not have a current 
headache disability distinct from already service-connected 
cervical spine related muscle spasms.  

In this regard, the Board points out that the veteran's 
cervical spine disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis) - 5290 
(limitation of motion of the cervical spine) (2002), which 
specifically contemplate muscle spasms and the pain 
associated therewith.  See 38 C.F.R. § 4.71a (Diagnostic Code 
5003) (limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion); 38 C.F.R. §§ 4.40, 4.45 (2002).  
A current headache disability separate from the service-
connected muscle spasms has not been shown by the evidence of 
record.  

The veteran complained of headaches at various times during 
service, but these complaints were attributed to difficulties 
such as tooth pain, sinus headaches and flu symptoms.  As 
noted above, the salient point to be made is that he does not 
currently experience a headache disability distinct from his 
already service-connected cervical muscle spasms.  The recent 
medical evaluations point to this conclusion.  Consequently, 
the Board finds that the absence of a diagnosed headache 
disability to be of greater weight than that which suggests 
the possibility of a headache disability separate from the 
veteran's service-connected cervical spine muscle spasms.  
For the reasons enunciated, the preponderance of the evidence 
is against the veteran's claim.  

The Board has considered the veteran's statements regarding 
his headaches, but notes that, while the veteran is competent 
to provide information regarding the symptoms he currently 
experiences and has experienced since military service, he 
has not been shown competent to provide a medical diagnosis 
regarding a current disability involving headaches.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) (VCAA) was enacted 
during the pendency of this appeal.  A discussion of the 
pertinent VCAA and regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's applications are 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a) with regards to this claim.  From the outset, the 
RO has informed the veteran of the bases on which the RO 
decided the veteran's claim for service connection for 
headaches and of the elements necessary to be granted the 
benefit sought.  This is evidenced by the rating actions of 
May 2002, the statement of the case (SOC) issued in July 
2002, and a March 2001 letter from the RO to the veteran, 
which informed him of the applicable laws and regulations.  
Specifically, these documents show that the RO notified the 
veteran of the development of his claim, the type of evidence 
needed to prove his claim, and of which evidence, if any, 
would be obtained by the veteran, and which evidence, if any, 
would be retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

In addition, the Board notes that the VCAA notification 
letter sent to the veteran in March 2001 complied with the 
recent holding of Disabled Am. Veterans, v. Sec'y of Veterans 
Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV) with 
regards to the veteran's claim of entitlement to service 
connection for headaches.  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the VCAA notification 
letter was sent to the veteran by the RO, not the Board.  The 
RO's duty to notify, pursuant to 38 C.F.R. § 3.159(b), with 
regards to only the veteran's claim of entitlement to service 
connection for headaches, was not invalidated by the recent 
Federal Circuit decision.  Moreover, even though the letter 
did request a response within 60 days, it also notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).  Since that one-year time period has now expired, 
and it does not appear that the veteran has any further 
pertinent evidence to submit as to this issue, adjudication 
of his claim by the Board is proper.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled with regards to 
the veteran's headache claim only.  The VCAA sets forth 
several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  The veteran was afforded the 
opportunity to identify any outstanding pertinent medical 
records regarding his headache claim in March 2001.  In 
addition, post-separation treatment records were associated 
with the claims file.  Therefore, to the extent possible, VA 
has obtained all pertinent records from sources identified by 
the veteran with regards to his headaches claim, including 
his post-service VA treatment records and private medical 
records.  

Moreover, the veteran was afforded a VA examination in May 
2001.  As for whether further action should have been 
undertaken by way of obtaining additional medical opinion on 
the question of service connection for headaches, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2002).  In this case, the veteran does not 
have a currently diagnosed headache disability.  His head 
pain is the result of service-connected cervical spine muscle 
spasms. Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his headaches claim, 
other than that already requested of him.  After a review of 
the evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e). 

The Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection for headache disability secondary to 
service-connected cervical spine strain with degenerative 
joint disease is denied.


REMAND

VA issued regulations permitting the Board to conduct 
internal development of the record in certain cases.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9).   On May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in DAV, supra, held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  

In the instant case, the veteran has not waived his right to 
have the Board review any additional evidence that was not 
considered initially by the RO.  Because additional 
development is needed in his case as to the cervical spine 
and right knee issues, as will be discussed in detail below, 
a remand of the case is therefore required.  

First, although the veteran's residuals of cervical spine 
strain with degenerative joint disease is rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5290 
(2002), the record indicates that the veteran was recently 
diagnosed with advanced degenerative disc changes in the 
cervical spine.  (See May 2001 VA spine examination.)  This 
is significant because the veteran and his representative 
have argued that his cervical spine disability should be 
rated in accordance with disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  In this regard, the Board 
also notes that the regulations used to evaluate 
intervertebral disc syndrome have changed since the veteran's 
claim was filed in January 2001.  38 C.F.R. § 4.71a (2002); 
67 Fed. Reg. 54345-49 (Aug. 22, 2002) (to be codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293)).   Where the 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent expressed intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  Given the contention regarding the applicability 
of this Diagnostic Code, the Board finds that the veteran 
could be prejudiced as a result of the Board addressing this 
matter in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Furthermore, because additional development 
is necessary in the veteran's case, as will be discussed 
below, time will be saved if the notice required as a result 
in the change in rating criteria is conducted while the file 
is at the RO.  By so doing, the veteran will be given ample 
opportunity to submit evidence relative to the changed 
criteria and have the RO consider the evidence before 
returning the case to the Board.  Therefore, the veteran 
should be specifically advised by the RO of the new, as well 
as the old, rating criteria for intervertebral disc syndrome, 
and the RO should specifically consider the potential 
applicability of Diagnostic Code 5293 as the provisions 
existed at the time he filed his claim, and as amended during 
the pendency of his appeal.  See Karnas, supra.  

The Board finds that giving the veteran another opportunity 
to appear for VA neurological and orthopedic examinations 
would be appropriate with regards to his cervical spine claim 
because the record does not contain a current examination 
that takes into account the new criteria that may be found 
applicable in this veteran's case-those by which 
intervertebral disc syndrome is rated.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293)).  Furthermore, because a VA 
examiner indicated in January 2000 that the veteran's 
neurologic symptoms were related to carpal tunnel syndrome, a 
new VA examination will be helpful in determining which, if 
any, of the veteran's current neurologic symptoms are due to 
his service-connected cervical spine disability and which are 
due to his service-connected carpal tunnel syndrome.  
Consequently, as the current evidence of record is 
insufficient to rate the veteran's cervical spine disability, 
the veteran should be afforded new VA examinations that 
evaluate the veteran's symptomatology in terms pertinent to 
the rating criteria that were in effect when the veteran 
filed his claim, as well as the rating criteria as amended 
during the pendency of his appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002); 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (to be codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293)).  

It also appears that there may be missing VA treatment 
records that should be associated with the claims file.  The 
veteran has consistently maintained that he had received 
treatment for his right knee disability in 1981 from the VA 
Medical Centers in White River Junction, Vermont and in 
Lowell, Massachusetts.  (See statements from the veteran 
dated in February and April 1999 and VA examination report 
dated in May 2001.)  The veteran also indicated several times 
in the claims file, including in a February 1999 statement, 
that the RO did not assist him in obtaining these medical 
records.  Review of the claims file indicates that in 
December 1998, the RO requested VA treatment records from the 
Lowell and White River Junction VA Medical Centers.  In April 
1999, the Lowell VA Medical Center indicated that it had none 
of the veteran's VA treatment records.  The White River 
Junction VA Medical Center provided medical records dated 
from 1989 to 2002.  Therefore, although it appears that the 
RO attempted to obtain all of the veteran's pertinent VA 
treatment records, the veteran's consistent statements that 
he had received treatment for his knee in 1981 suggest that 
there may be outstanding pertinent VA treatment records that 
should be obtained.  As for VA's obligation to secure the 
aforementioned records, it should be pointed out that VA 
adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Consequently, 
because of the need to ensure that all potentially relevant 
VA records are made part of the claims file, a remand is 
required.  Id.  

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the VCAA, supra.  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
Additionally, certain notification requirements have been set 
out by the new law.  The Board notes that the Federal Circuit 
in DAV, supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and providing for "not less than 30 days 
to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which provides a claimant 
one year to submit evidence.  

However, in the veteran's case, the Board notes that it does 
not appear that the RO has provided the veteran with the 
notice to which he is entitled under 38 U.S.C.A. § 5103(a) 
for both his cervical spine and his right knee claims.  In 
this regard, the Board notes that of record is a March 7, 
2001 letter from the RO to the veteran advising him of the 
VCAA with regards to his claim of entitlement to service 
connection for headaches due to his service-connected 
cervical spine disability.  The Board notes that in the May 
2002 supplemental statement of the case (SSOC) on the issue 
of service connection for degenerative joint disease of the 
right knee, the RO indicated that a March 2001 letter was 
sent to the veteran advising him of the VCAA and requesting 
that he provide any additional information or evidence 
regarding his claim.  In the January 2003 SOC on the issue of 
an increased rating for service-connected cervical spine 
disability, the RO noted that the veteran had been informed 
of the VCAA in a March 2001 letter, and had been notified of 
VA's duty to assist in obtaining the evidence.  

The Board finds that the March 2001 letter to the veteran 
that informed him of the VCAA and its application to his 
headaches claim was not sufficient notice under 38 U.S.C.A. 
§ 5103 with regards to his cervical spine and right knee 
claims.  In this regard, the Board points out that the 
evidence that the veteran was advised to submit in March 
2001--evidence of a current disability and its relationship 
to service--is inapplicable to the veteran's cervical spine 
increased rating claim where it is the more recent evidence 
that is of primary concern because such evidence provides the 
most accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
addition, with regards to the veteran's right knee claim, the 
March 2001 letter did not reference the veteran's right knee 
claim, but specifically mentioned his headache claim instead.  
Therefore, upon remand, the Board finds that the RO should 
make clear notification under 38 U.S.C.A. § 5103(a) as to 
each remanded issue.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied 
with regards to each issue remaining on 
appeal to the extent required by law.  
See Quartuccio, supra.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for residuals of a cervical spine strain 
and a right knee disability.  The RO 
should ensure that all pertinent records 
of private or VA treatment are procured 
for review, in particular, all pertinent 
VA treatment records regarding the 
veteran's right knee disability from the 
VA Medical Centers in White River, 
Junction, Vermont and in Lowell, 
Massachusetts since his separation from 
service.  

3.  After completing the development 
sought above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic and neurological 
examination to determine the severity of 
his residuals of a cervical spine strain 
with degenerative joint disease.  All 
indicated tests and studies, to include 
x-rays and other diagnostic procedures 
deemed necessary, should be conducted.  
The claims folder, a copy of this remand, 
the former and revised rating criteria 
for rating disabilities of the spine 
under 38 C.F.R. § 4.71a, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner(s) for review.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
for rating disabilities of the spine may 
be applied.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5290, 
5293) (2002); 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293)).  
With regards to the neurologic 
examination, the neurologic examiner 
should indicate which of the veteran's 
neurologic symptoms are due to his 
cervical spine disability, and which are 
due to his carpal tunnel syndrome.  It 
should be specifically noted whether the 
veteran experiences any disc syndrome as 
a result of his cervical spine strain 
with degenerative disc disease.  Any 
neurologic impairment due to such disc 
syndrome should be described in detail.  
With regards to the orthopedic 
examination, after reviewing the 
veteran's complaints and medical history, 
the orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate such problems to the rating 
criteria beyond that shown clinically.  
(In other words, functional losses due to 
pain, etc. may result in disability 
tantamount to that contemplated by the 
criteria for a higher rating.  If so, the 
orthopedic examiner should so state.)  
See DeLuca v. West, 8 Vet. App. 202 
(1995).  The rationale for all opinions 
should be explained in detail.  If the 
examiner(s) provides an opinion that is 
contrary to one already of record, the 
examiner(s) should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  
In this regard, the examiner(s) should 
specifically address the findings made in 
the May 2001 VA examination report, the 
January 2000 VA medical opinion, the 
September 1999 VA medical opinion, and in 
the May 1999 VA examination reports.

4.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide specific findings 
relative to the old and the new rating 
criteria.  If any report is insufficient, 
it should be returned to the examiner(s) 
for necessary corrective action, as 
appropriate.  

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claims, including evaluating his service-
connected disability under 38 C.F.R. 
§ 4.71a as it was at the time he filed 
his claim, and as amended during the 
pendency of his appeal if it is 
determined that Diagnostic Code 5293 is 
applicable to the veteran's case.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2002); 67 Fed. Reg. 54345-54349 (August 
22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293)).  If any 
benefit sought remains denied, a SSOC 
should be issued.  The SSOC should 
include a complete recitation of both the 
old and the new rating criteria for 
intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  
If the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically recite the provisions of 
38 C.F.R. § 3.655 (2002) and explain the 
effect of this regulation on the 
veteran's claim.  The veteran and his 
representative should be afforded an 
opportunity to respond. 

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


